 



Exhibit 10.2
As amended, May 25, 2006
PANERA BREAD COMPANY
2005 LONG-TERM INCENTIVE PROGRAM
(Sub-plan under 2006 Stock Incentive Plan)
Section 1. Establishment.
Effective September 1, 2005, Panera Bread Company (the “Company”) established
the Long-Term Incentive Program (the “LTIP”) as a sub-plan under the Company’s
1992 Equity Incentive Plan (the “1992 Plan”) and the Company’s 2001 Employee,
Director and Consultant Stock Option Plan (the “2001 Plan”). Effective May 25,
2006, the Company will not grant any further awards under the 1992 Plan or the
2001 Plan. Effective May 25, 2006, the LTIP will be a sub-plan under the
Company’s 2006 Stock Incentive Plan (the “2006 Plan”). Notwithstanding anything
to the contrary herein, except to the extent permitted by the 2006 Plan, the
provisions of the 2006 Plan shall apply for purposes of the LTIP with respect to
any awards under the 2006 Plan.
Section 2. General Purpose of the Plan and Definitions.
The purpose of the LTIP is to provide eligible individuals with a meaningful
stake in the Company’s success through long-term incentive awards. In doing so,
the Company hopes to motivate and reward the attainment of longer-term
profitable growth goals, support the recruitment and retention of individuals
critical to the long-term success of the Company and align individual
participants’ interests with those of customers and stockholders.
Except to the extent required by the 2006 Plan, whenever used in the LTIP, the
following terms shall have the meanings set forth in this Section 2. Capitalized
terms not otherwise defined herein shall have the meanings set forth in the 2006
Plan.

  a)   Cause. Cause shall include (and is not limited to) dishonesty with
respect to the Company or any affiliate of the Company, insubordination,
substantial malfeasance or non-feasance of duty, unauthorized disclosure of
confidential information, or conduct substantially prejudicial to the business
of the Company or any affiliate of the Company or any other circumstance which
would constitute or be deemed “cause” pursuant to any other agreement entered
into between an LTIP Participant and the Company or an affiliate of the Company,
as determined by the Committee or any officer designated by it, in its, his or
her sole discretion. The determination of the Committee or such designated
officer as to the existence of Cause will be conclusive on the LTIP Participant
and the Company.     b)   Change in Control. Any of the following events:
(i) the purchase or other acquisition by any person, entity or group of persons,
within the meaning of Section 13(d) or 14(d) of the Securities Exchange Act of
1934 (the “Act”) (excluding, for this purpose, the Company, its affiliates and
any employee benefit plan (or related trust) of the Company or its affiliates),
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Act) of 50% or more of the combined voting power of the Company’s then-

- 1 -



--------------------------------------------------------------------------------



 



      outstanding voting securities entitled to vote generally in the election
of directors in any transaction or series of transactions; (ii) when individuals
who, as of the effective date of the LTIP, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board,
provided that any person who becomes a director subsequent to the effective date
of the LTIP whose election, or nomination for election by the Company’s
stockholders, was approved in advance by a vote of at least a majority of the
directors then comprising the Incumbent Board excluding members of its Incumbent
Board who are no longer serving as directors shall be, for purposes of this
section, considered as though such person were a member of the Incumbent Board;
provided, however, the following persons shall not be considered members of the
Incumbent Board: (a) individuals whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of directors of the Company, as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Act and (b) individuals approved by the
Incumbent Board as a result of an agreement intended to avoid or settle an
actual or threatened contest; (iii) consummation of a reorganization, merger or
consolidation, except in each case following such reorganization, merger or
consolidation: (a) persons who were the stockholders of the Company immediately
prior to such reorganization, merger or consolidation immediately thereafter own
more than 50% of the combined voting power entitled to vote generally in the
election of directors of the reorganized, merged or consolidated corporation’s
then-outstanding voting securities, and (b) a majority of members of the board
or other governing body of such reorganized, merged or consolidated corporation
were members of the Incumbent Board at the time of the execution of the initial
agreement or the approval of the transaction by the Board; (iv) approval by
stockholders of a liquidation or dissolution of the Company (and the Company
shall commence such liquidation or dissolution), or consummation of the sale of
all or substantially all of the assets of the Company (in one transaction or a
series of transactions); or (v) any other event that a majority of the members
of the Incumbent Board, in their sole discretion, shall determine may constitute
a Change in Control.     c)   Choice Award. An award that provides designated
LTIP Participants with the choice to receive the award in a) Restricted Stock,
b) Stock Options, or c) a combination of Restricted Stock and Stock Options.    
d)   Committee. The Compensation and Stock Option Committee of the Board of
Directors of the Company, or any successor committee designated by such Board to
assume the responsibilities for the administration of this LTIP.     e)  
Deferred Annual Bonus Match Award. A deferred bonus that is awarded to
designated LTIP participants based on a percentage of the LTIP Participant’s
earned annual bonus as determined in accordance with Section 8(a.)     f)  
Disability. Permanent and total disability as defined in Section 22(e)(3) of the
Code.     g)   Fair Market Value. With respect to Common Stock:

  (i)   if the Common Stock is listed on a national securities exchange or
traded in the over-the counter market and sales prices are regularly reported
for the Common Stock, the closing or last price of the Common Stock on the
Composite Tape or other comparable reporting system on the date of grant or
determination;

- 2 -



--------------------------------------------------------------------------------



 



  (ii)   if the Common Stock is not traded on a national securities exchange but
is traded on the over-the-counter market, if sales prices are not regularly
reported for the Common Stock for the trading day referred to in
Section 2(g)(i), and if bid and asked prices for the Common Stock are regularly
reported, the mean between the bid and the asked price for the Common Stock at
the close of trading in the over-the-counter market for the trading day on which
Common Stock was traded on the date of grant or determination; and     (iii)  
if the Common Stock is neither listed on a national securities exchange nor
traded in the over-the-counter market, such value as the Committee, in good
faith, shall determine.

  g)   LTIP Award. Any Performance Award, Restricted Stock, Choice Award or
Deferred Annual Bonus Match awarded to an LTIP Participant in accordance with
Section 5, 6, 7 or 8.     h)   LTIP Participant. A director, employee or
consultant of the Company or any affiliate of the Company as designated in
Section 4 for participation in one or more programs under the LTIP; provided,
however, that with respect to any awards under the 2006 Plan, only those persons
eligible for those awards under those respective plans may receive such awards
under the LTIP.     i)   Stock Option. A non-statutory stock option granted
pursuant to an LTIP Participant’s election of such option in accordance with
Section 7.     j)   Performance Award. An award determined in accordance with
Section 5(a) and payable to designated LTIP Participants on the basis of the
achievement of Performance Goals for a Performance Period.     k)   Performance
Goal. One or more goals, which may include financial and non-financial measures,
established by the Committee for a Performance Period.     l)   Performance
Period. One or more periods of time, which may be varying and overlapping
durations, as the Committee may select, over which the attainment of one or more
Performance Goals will be measured for purposes of determining an LTIP
Participant’s right to and the payment of any Performance Awards.     m)  
Restricted Stock Award. An award determined in accordance with Section 6.

Section 3. Administration of LTIP
The LTIP shall be administered by the Committee, and all interpretations and
decisions with respect to the application of LTIP shall be at the sole
discretion of the Committee. The Committee shall have the authority to determine
the terms and conditions, including but not limited to any restrictions and
vesting conditions related to LTIP Awards or any required acknowledgments or
agreements for any awards, not inconsistent with the terms of the LTIP and 2006
Plan, and to approve the form of written instruments and the terms and
conditions evidencing LTIP Awards. The Committee may at any time adopt, alter
and repeal such administrative rules, guidelines and practices governing the
operation of the LTIP as it shall from time to time decide. To the extent
permitted by applicable law and the 2006 Plan, the Committee, in its sole
discretion, may delegate to the Chief Executive Officer and/or other

- 3 -



--------------------------------------------------------------------------------



 



designated officers of the Company all or part of the Committee’s authority and
duties with respect to the granting of LTIP Awards.
All decisions and interpretations of the Committee shall be binding on all
persons, including the Company and LTIP Participants.
Section 4. Eligibility and Participation in LTIP.
Except as provided by law or in the 2006 Plan, the Chief Executive Officer
and/or other officers of the Company appointed by the Committee from time to
time shall designate eligible individuals for participation in the LTIP, and the
LTIP Award(s) for which such individuals shall be eligible, in his or their sole
discretion, subject to the approval of the Committee; provided, however, that
the LTIP participation of the Chief Executive Officer shall be determined by the
Committee.
Section 5. Performance Award.
An LTIP Participant shall be eligible for Performance Awards, if so selected by
the Committee or its delegatee, in accordance with the following guidelines
(which may be adjusted by the Committee from time to time in its sole discretion
with respect to one or more LTIP Participants and which may not be uniform among
LTIP Participants for each award):

  a)   Target Award. For each Performance Period, a designated LTIP Participant
as determined as of the first day of the Performance Period and to whom the
Committee determines, in its sole discretion, to grant a Performance Award under
this Section 5(a) shall be granted a target Performance Award equal to a
percentage of his or her annualized base salary in effect as of the first day of
the first fiscal year in the Performance Period, or date of hire, if later, or
such other date if so determined by the Committee. To the extent required by the
2006 Plan, Performance Awards shall be subject to the terms and conditions of
the 2006 Plan.         Notwithstanding the foregoing, an individual who first
becomes an LTIP Participant under Section 4 after the beginning of a Performance
Period and to whom the Committee determines, in its sole discretion, to grant an
LTIP Award under this Section 5(a) shall be awarded a pro rata target
Performance Award determined by the Committee on the basis of his or her
annualized base salary in effect upon being designated to receive a Performance
Award and the length of time since designation remaining in the Performance
Period.     b)   Performance Goals. With respect to each Performance Award
granted to designated LTIP Participants, the Committee shall select, within the
first 90 days or, if less, the first 25% of a Performance Period (or within the
first year in the case of the first Performance Period selected hereunder by the
Committee), the Performance Goals for such Performance Award, and the
achievement targets with respect to each Performance Goal, and may select a
threshold level of performance below which no amount will become payable with
respect to such Performance Award, and a maximum Performance Award. Each
Performance Award will specify the target amount payable, or the formula for
determining the amount payable, upon achievement of the various applicable
Performance Goals. The Performance Goals established by the Committee may be
(but need not be) different for each Performance Period. As soon as practicable
following the

- 4 -



--------------------------------------------------------------------------------



 



      end of the Performance Period, the Committee shall determine the extent to
which the Performance Goals have been achieved, and the percentage of the target
Performance Award payable based on the level at which Performance Goals have
been achieved.     c)   Form of Payment. Performance Awards shall be payable
partly in cash and, provided that sufficient shares of Common Stock are
available under the 2006 Plan, with the remainder payable in whole shares of
Common Stock (with any fractional share paid in cash) based on their Fair Market
Value on the day the Committee has determined that the Performance Goals have
been achieved for the Performance Period, or any combination thereof as
determined by the Committee. Shares of Common Stock so issued shall be issued
for no consideration or such minimum consideration as may be required by
applicable law. To the extent that sufficient shares of Common Stock are not
available, the portion of the Performance Award otherwise payable in Common
Stock shall be paid in cash.     d)   Payment of Performance Awards. Payment
shall be made in a lump sum as soon as practicable following the Committee’s
determination regarding achievement of the Performance Goals, but in no event
later than two and one half months following the close of the Performance
Period. Except as provided in Section 10, an LTIP Participant must be employed
on the day of payout in order to receive payment of a Performance Award for such
Performance Period.     e)   Unfunded Liability. The Performance Award shall be
unfunded and shall not create (or be construed to create) a trust or separate
fund. Likewise, the Performance Award shall not establish any fiduciary
relationship between the Company and the LTIP Participant. To the extent that
any LTIP Participant holds any rights by virtue of a LTIP Award, such rights
shall be no greater than the rights of an unsecured general creditor of the
Company.

Section 6. Restricted Stock Award.
Subject to the provisions of the 2006 Plan, an LTIP Participant shall be
eligible for one or more grants of Restricted Stock, if so selected by the
Committee or its delegatee, on such date(s) as shall be determined by the
Committee in accordance with the following guidelines (which may be adjusted by
the Committee from time to time in its sole discretion with respect to one or
more LTIP Participants and which may not be uniform among LTIP Participants for
each award):

  a)   Target Award. LTIP Participants, as designated in accordance with
Section 4, shall be granted a target Restricted Stock Award equal to a number of
shares of Restricted Stock as determined by the Committee.         Shares of
Restricted Stocks shall be issued for no consideration or such minimum
consideration as may be required by applicable law.     b)   Restrictions. A
Restricted Stock Award entitles the recipient to receive shares of Common Stock
subject to such restrictions and conditions as the Committee may determine at
the time of grant. Conditions may be based on continuing employment (or other
service relationship) and/or achievement of pre-established performance
conditions, or such other conditions as the Committee may determine. The grant
of Restricted Stock is contingent on the grantee executing a Restricted Stock
Award agreement and such other acknowledgments or agreements as determined by
the Committee in its sole discretion. The terms and conditions of each
Restricted Stock Award agreement and such

- 5 -



--------------------------------------------------------------------------------



 



      other acknowledgments and agreements shall be determined by the Committee
and such terms and conditions may differ among individual awards and grantees.  
      Restricted Stock may not be sold, assigned, transferred, pledged or
otherwise encumbered or disposed of except as specifically provided herein or in
the Restricted Stock Award agreement and consistent with applicable Company
policies.         Notwithstanding anything to the contrary herein, all of the
terms of and conditions of any Restricted Stock Award granted hereunder shall be
subject to the terms and conditions of the 2006 Plan.     c)   Vesting of
Restricted Stock. The Committee at the time of grant shall specify the date or
dates and/or the attainment of any pre-established performance goals, objectives
and other conditions on which the non-transferability of the Restricted Stock or
forfeiture shall lapse. Subsequent to such date or dates the shares on which all
restrictions have lapsed shall no longer be Restricted Stock and shall be deemed
“vested.” Except as may otherwise be provided by the Committee either in the
Restricted Stock Award agreement or in a subsequent writing after the Restricted
Stock Award agreement is issued, subject to Section 10 below, a grantee’s rights
in any shares of Restricted Stock that have not vested shall automatically
terminate upon the grantee’s termination of employment with the Company or its
affiliates.

Section 7. Choice Award.
Subject to the provisions of the 2006 Plan, an LTIP Participant shall be
eligible for Choice Awards, if so selected by the Committee or its delegatee, in
accordance with the following guidelines (which may be adjusted by the Committee
from time to time in its sole discretion with respect to one or more LTIP
Participants and which may not be uniform among LTIP Participants for each
award):

  a)   Target Award. LTIP Participants as designated in accordance with
Section 4, shall be eligible for a Choice Award under this Section 7 equal to a
percentage of his or her annualized base salary in effect as of the date the
Choice Award is determined.     b)   Participant Choice. The LTIP Participant
may elect to receive the Award under Section 7(a) in the form of Restricted
Stock and/or in the form of Stock Options in such proportions and on such terms
and conditions as determined by the Committee in its sole discretion.         If
the LTIP Participant elects to receive some or all of the Award under this
Section 7(b) in the form of Restricted Stock, the Restricted Stock shall be
subject to the terms and conditions set forth in a Restricted Stock Award
agreement approved by the Committee.         If the LTIP Participant elects to
receive some or all of the Award under this Section 7(b) in the form of Stock
Options, such Stock Options shall be subject to the terms and conditions set
forth in a Stock Option Agreement approved by the Committee.

Any Stock Option or Restricted Stock Award granted under the 2006 Plan shall be
further subject to the terms and conditions of the 2006 Plan.

- 6 -



--------------------------------------------------------------------------------



 



Section 8. Deferred Annual Bonus Match Award.
An LTIP Participant shall be eligible for Deferred Annual Bonus Match Awards, if
so selected by the Committee or its delegatee, in accordance with the following
guidelines (which may be adjusted by the Committee from time to time in its sole
discretion with respect to one or more LTIP Participants and which may not be
uniform among LTIP Participants for each award):

  a)   Deferred Award Amount. LTIP Participants, as designated in accordance
with Section 4, shall be granted a Deferred Annual Bonus Match Award under this
Section 8 equal to a predetermined percentage, as determined by the Committee,
of his or her annual bonus that is earned and paid by the Company or an
affiliate of the Company for a fiscal year. The payment of any Deferred Annual
Bonus Match is subject to the LTIP Participant’s continued employment, and such
other terms and conditions and the Committee shall establish, through the
payment date of any deferred award amounts. The Committee may, in its sole
discretion, increase or decrease, at any time, the pre-determined percentage
match for the Deferred Bonus for any LTIP Participant based on such LTIP
Participant’s individual performance.         Except as otherwise determined by
the Committee, an individual who first becomes eligible for a Deferred Annual
Bonus Match as designated in Section 4 during a fiscal year shall become
eligible for such award in the first year that an annual bonus is earned by the
designated LTIP Participant subject to continued employment through the payment
date of any deferred amounts.     b)   Deferral Period. The Deferred Annual
Bonus Match Award shall be deferred until a date determined by the Committee for
such award (the “Deferral Date”) and shall become payable within two and one
half months of the Deferral Date subject to continued employment through the
date of payment. Except as provided in Section 10, if the LTIP Participant
terminates employment with the Company and all affiliates of the Company for any
reason prior to the payment date such Deferred Annual Bonus Match shall be
forfeited.         Payment of a Deferred Annual Bonus Match shall be made in a
lump sum in cash as soon as practicable following the Deferral Date, but in no
event later than two and one half months following such date subject to
continued employment through the payment date.     c)   Unfunded Liability. The
Deferred Annual Bonus Match Award shall be unfunded and shall not create (or be
construed to create) a trust or separate fund. Likewise, the Deferred Annual
Bonus Match Award shall not establish any fiduciary relationship between the
Company and the LTIP Participant. To the extent that any LTIP Participant holds
any rights by virtue of a LTIP Award, such rights shall be no greater than the
rights of an unsecured general creditor of the Company.

Section 9. Performance Goals and/or Suspension Pending Investigation.
Notwithstanding anything herein to the contrary, the Committee may, in its sole
discretion, establish minimum Performance Goals that must be satisfied in order
to be eligible to receive an LTIP Award, or defer the realization or payment of
any outstanding LTIP Awards pending any investigation(s) pertaining to the
performance or termination for “Cause” of an LTIP Participant.

- 7 -



--------------------------------------------------------------------------------



 



Section 10. Effect of Termination of Service, Change in Control
Notwithstanding anything herein to the contrary, subject to the terms and
conditions of the 2006 Plan and except as otherwise specified by the Committee
in writing delivered to a LTIP Participant, in the event of an LTIP
Participant’s termination of employment or a Change in Control:

  a)   General. The Committee shall determine the effect on a LTIP Award of the
Disability, death or other termination of employment of an LTIP Participant and
the extent to which, and the period during which, the LTIP Participant’s legal
representative, guardian or Designated Beneficiary may receive payment of an
LTIP Award or exercise rights thereunder.     b)   Change in Control. In order
to preserve an LTIP Participant’s rights under a LTIP Award in the event of an
anticipated Change in Control of the Company, the Committee in its sole
discretion may, at the time any LTIP Award is made or at any time thereafter,
take one or more of the following actions, with respect to any group of LTIP
Participants: (i) provide for the acceleration of vesting or payment for any
time period relating to the realization of any such LTIP Award, (ii) provide for
the purchase of any such LTIP Award upon the Participant’s request for an amount
of cash or other property that could have been received upon the exercise or
realization of the LTIP Award had the LTIP Award been currently exercisable,
vested or payable, (iii) adjust the terms of any such LTIP Award in a manner
determined by the Committee to reflect the Change in Control, (iv) cause any
such LTIP Award to be assumed, or new rights substituted therefore, by another
entity, or (v) make such other provisions as the Committee may consider
equitable and in the best interests of the Company.     c)   Termination for
“Cause.” In the event the Committee, or any officer designated by the Committee,
shall determine in its (or his or her) sole discretion that an LTIP Participant,
or any other individual otherwise eligible for participation in the LTIP, shall
have engaged in conduct constituting Cause, then, in such event, (A) that
individual will (i) immediately forfeit his or her eligibility or any rights (if
any) to receive any outstanding LTIP Awards and (ii) lose any eligibility for
consideration for future LTIP Awards and LTIP Participation, (B) any and all
Stock Options previously granted to such individual shall be cancelled and any
and all Restricted Stock awarded to such individual shall be forfeited, and
(C) the Company shall be entitled to recover from such individual any and all
LTIP Awards and any payments, Common Stock or other consideration delivered
pursuant to an LTIP Award or Stock Option under any such Award.

Section 11. Automatic Withholding
Unless otherwise determined by the Committee, concurrent with the vesting of, or
lapsing of restrictions on, any Restricted Stock awarded hereunder, the Company
shall withhold a percentage of shares of such Restricted Stock equal in Fair
Market Value to the minimum statutory tax withholding requirements as required
by applicable tax regulations. Unless otherwise determined by the Committee,
upon exercise of a Stock Option, the Company shall withhold a sufficient number
of shares of Common Stock to satisfy any minimum statutory tax withholding
requirements as required by applicable tax regulations. Unless otherwise

- 8 -



--------------------------------------------------------------------------------



 



determined by the Committee, all other LTIP Awards hereunder shall also be
subject to any such applicable withholding.
Section 12. Amendment and Termination.
The Committee may amend, suspend or terminate the LTIP or any portion thereof at
any time, subject to stockholder approval to the extent required under
applicable tax or other laws or listing standards, provided that the
restrictions on amendment and termination in the 2006 Plan shall apply to the
extent applicable.
Section 13. Nontransferability.
Except as otherwise provided under or in accordance with the 2006 Plan LTIP
Awards may not be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated, and shall not be subject to execution, attachment or similar
process. Any such attempted transfer, pledge, assignment or other alienation or
hypothecation, or the levy of any such execution, attachment or similar process,
shall be null and void.
Section 14. Employment or Other Relationship.
Nothing in the LTIP shall prevent, interfere with or limit in any way the right
of the Company or an affiliate of the Company to terminate any LTIP
Participant’s employment, consultancy or director, officer or advisor status at
any time, nor confer upon any LTIP Participant any right to continue in the
employment or other service of the Company or any affiliate of the Company.
Section 15. Governing Law.
The LTIP shall be construed in accordance with and governed by the laws of the
State of Delaware.
Section 16. Severability.
If any provision of this LTIP is held invalid or unenforceable by any court of
competent jurisdiction, the other provisions of this LTIP will remain in full
force and effect. Any provision of this LTIP held invalid or unenforceable only
in part or degree will remain in full force and effect to the extent not held
invalid or unenforceable.

- 9 -